Case 1:20-cv-04809-TCB Document 1-14 Filed 11/25/20 Page 1 of 2




                             Exh. 13
        Case 1:20-cv-04809-TCB Document 1-14 Filed 11/25/20 Page 2 of 2



 iJI out and m,lil to: Every Legal Vot • lntegrit Pro'ecJ I I 16 lnwood Dr.• uil~ 2 J, DaJ.l ,       , 52 4
            Sc.an th Ex uted      orn Affidavit t1nd enrail FraudReport Eve, Lega/Vote.com




 T      0
                            -------
                         or ·

                   Fult n----

                                the   und rsignod,    on this d t    p rsonally                    appeared
____         ,. ___......,.___
                            ______           ,kt wn t m to beth pe n    e      i                    bscribed
                                              eing duJ    w m b m , tac d upon his or h r oath as


       --Mynamei : ___           Ursula . ol ______                  _


            On Octob     13. 2020 I v. m to early ote at th Alpharetta Libr           located at
       10 Park J>la7..a
                      Alpharetta          0009. 'he lir . ~ · re I ng. l r in rmed tho e in
       lin th t the                       zing nd that onl 2 poll pads were functional and
       tht tn    lo~                      hour w it m turn to g t m         ot card cam up. I
       present d m GA DL and it w · ca.rm at the poll pad. At which tim poll
       worker Jaine      ampb .11t ld m        l       lread,     ted. l told hi     abs 1.tel
       ha    not. H th n ask d ifl had rcqu        cd an absent    ballot and I replied no. H
       attempted to make an en        n th p ll pad n I to tell m th t th p 11pad
       frozen. He a e me an affida it to sign and told me h was addin              m to th list of
       manual ballots in bis comput rand ga         m a vot card from the table without
       being proc~       thru th poll pad. 1 a.s.keawho had voted for m and if there was
        .n plan ti n i r the error he in ic ted h could n t tell what th pro I m



                                              ignwre:~

                                             Printed am;             lhub V, Wert
                                                                                                     • 2020.


                                                                         nd forth
